Title: Elbridge Gerry to John Adams, 24 February 1785
From: Gerry, Elbridge
To: Adams, John


        
          my dear Mr Adams
          New York 24th Feby 1785
        
        I informed You a few Days since, that Yourself, Mr Chancellor Levingston, & Mr J Rutledge, were in Nomination for the Court of London, since which many Attempts have been made to determine the Choice, & this Morning it was effected & devolves on Yourself. I am happy to give You this Information, both on publick Consideration, & on the Score of Friendship, the former however being on every such important Occasion the predominant principle, in my

Mind. at the first balloting You had five, Mr Chancellor four and Mr Rutledge two Votes: And the States were tenacious of their Votes for several Days. Temper was however preserved, & produced an Explanation by which it appeared that the southern States were impressed with the Idea, that You being totally averse to the Slave Trade, would not exert Yourself at the Court of London to obtain Restitution of the Negroes taken And detained from them in Violation of the Treaty; & that in negotiating it, You was not so anxious as the other Commissioners respecting the American Debts, & would not, in all probability, be assiduous in executing the Instructions of Congress for discharging the American Merchants from payment of the Interest that accrued during the War, & for postponing the payment of the principal for three Years after the signature of the preliminaries of the peace. Whether these were real or ostensible Reasons, It is not in my power to determine, I only state them as what were urged by the States opposed to your Choice. I find however that One part of your secret Journal, wherein Mention is made of a Compliment paid You as being “The Washington of the Negotiation” & that a paragraph of one of Your Letters describing the proper Character of the Minister for London, that he should be possessed of the “cardinal Virtues,” compared with other Letters of yours claiming the Appointment, are urged as Traits of a weak passion, to which a Minister ought never to be subject, & as an Evidence that an artful Negotiator may flatter You out of important objects— these your Friends & disinterested persons consider as subtil Devices of Seekers, And their Dependants to supplant You; & every person who knows the Value of an able faithful & indefatigable Minister, who has been long in his Country’s Service & rendered the most essential Services to her Cause considers with Horror such Measures & is happy in defeating them.— it is nevertheless my Duty, as a Friend to my Country, to Yourself, & to the Cause of Virtue, to give You confidentially this Information, that Your publick & private Letters may not be in future abused to such unworthy purposes. indeed I think Care is applicable, as it respects some of your Correspondents high in office at Massachusetts.
        There You must be sensible are Communications, which nothing could induce me to make, but the Necessity of your co-operating with those who are determined to support You on this Side the Atlantic, in putting a Stop to, or at least in checking such ruinous Intrigues. We are determined to obtain if possible an Act of Congress,

that they will not elect any person to publick office, whilst a Member of Congress, nor untill six Months after he shall have been a Member.
        I wish You Success in all your Negotiations & remain with the sincerest Esteem your real Friend & huml Set
        
          E Gerry
        
        
          N.B. Your Election was finally carried by nine States—
          Congress have resolved, that each appointment of a Minister, Secretary to a Legation or Chargé des Affairs, shall be for a Term not exceeding three Years; but this Restriction does not render them incapable of being re-elected
        
      